Order reversed on the law with costs and motion granted. Memorandum: Claimant was injured when he fell from an elevated work site while working on construction of a ramp and bridge on the Inner Loop roadway in Rochester, New York. Claimant, a laborer assigned to assist carpenters working on a scaffold on the east abutment wall, was directed to obtain a long narrow board located across the highway. Claimant walked across the bridge overpass, which was also under construction and which spanned the roadway. He procured the board and, as he was walking back on top of the west abutment wall, fell approximately 15 feet to the ground.
The court erred in denying claimant’s motion for partial summary judgment on liability under section 240 (1) of the Labor Law. It was reasonable for plaintiff to decide to walk on the wall rather than to try to cross the highway in order to retrieve the board. The court also erred in holding that there was an issue of fact whether the west abutment wall was part of claimant’s work site to which the statute would apply. The west abutment wall was an integral part of the construction site and part of the work area as defined in the contract between the State and the injured claimant’s employer. Indeed, at the time of the accident, employees were engaged in backfilling this wall near the area where the fall occurred. Whether claimant may have disobeyed an earlier warning or was negligent in selecting a particular route to obtain the board is not a defense to the imposition of absolute liability (see, Klien v General Foods Corp., 148 AD2d 968, 969). Since claimant fell from an elevated work site which was not equipped with guardrails or other safety devices, the State, as owner of the construction site, is absolutely liable for his *942injuries (see, Zimmer v Chemung County Performing Arts, 65 NY2d 513, 521-522, rearg denied 65 NY2d 1054; Heath v Soloff Constr., 107 AD2d 507, 510).
All concur, except Boomer and Balio, JJ., who dissent and vote to affirm, in the following memorandum.